


NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY MAY
NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

COMMON STOCK WARRANT

To Purchase Shares of Common Stock of

EpiCept Corporation

Dated as of June 23, 2008 (the “Effective Date”)

WHEREAS, EpiCept Corporation, a Delaware corporation (the “Company”), has
entered into a Second Amendment to Loan and Security Agreement of even date
herewith (together with the original Loan and Security Agreement, the “Amended
Loan Agreement”) with Hercules Technology Growth Capital, Inc., a Maryland
corporation (the “Warrantholder”);

WHEREAS, the Company desires to grant to Warrantholder, in consideration for,
among other things, the financial accommodations provided for in the Amended
Loan Agreement, the right to purchase shares of its Common Stock, par value
$0.0001 (the “Common Stock”), pursuant to this Warrant Agreement (the
“Agreement”);

NOW, THEREFORE, the Company and Warrantholder agree as follows:

1. GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.

This Common Stock Warrant (the “Warrant”) certifies that for value received, the
Company hereby grants to the Warrantholder, and the Warrantholder is entitled,
upon the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after six (6) months from the Effective
Date and prior to the Termination Date (as defined below) to subscribe for and
purchase, from the Company, a number of fully paid and non-assessable shares of
Common Stock equal to (i) the quotient derived by dividing (a) $1,500,000 by (b)
the closing price per share on the Effective Date (the “Initial Warrant Shares”)
and such closing price shall be the Exercise Price for the Initial Warrant
Shares, plus (ii) the quotient derived by dividing (a) $400,000 by (b) the sum
of (x) the closing price per share on the date of this Amendment plus (y) $0.02
(the “Additional Warrant Shares”, collectively with the Initial Warrant Shares,
the “Warrant Shares”) and the closing price on the Effective Date plus $0.02
shall be the Exercise Price of the Additional Warrant Shares. As used herein,
the following terms shall have the following meanings:

“Act” means the Securities Exchange Act of 1933, as amended.

“Charter” means the Company’s Amended and Restated Certificate of Incorporation,
as it may be further amended from time to time.

 

 

--------------------------------------------------------------------------------






“Exercise Price” means the price upon which Warrantholder may purchase the
Initial Warrant Shares or the Additional Warrant Shares, as applicable to such
shares, as set forth in Section 1.

“Merger Event” means a merger or consolidation involving the Company in which
the Company is not the surviving entity, or in which the outstanding shares of
the Company’s capital stock are otherwise converted into or exchanged for shares
of capital stock of another entity.

“Purchase Price” means, with respect to any exercise of this Warrant, an amount
equal to the Exercise Price as of the relevant time multiplied by the number of
shares of Common Stock requested to be exercised under this Warrant pursuant to
such exercise.

2. TERM.

Except as otherwise provided for herein, the term of this Warrant shall commence
on the Effective Date and end upon the fifth anniversary of the Effective Date
(the “Termination Date”).

3. EXERCISE.

(a) Exercise. The purchase rights set forth in this Warrant are exercisable by
the Warrantholder, in whole or in part, at any time commencing on the six month
anniversary of the Effective Date, or from time to time thereafter, prior to the
Termination Date set forth in Section 2, by tendering to the Company at its
principal office a notice of exercise in the form attached hereto as Exhibit I
(the “Notice of Exercise”), duly completed and executed. Promptly upon receipt
of the Notice of Exercise and the payment of the Purchase Price in accordance
with the terms set forth below, and as soon as practicable thereafter, the
Company shall issue to the Warrantholder a certificate for the number of shares
of Common Stock purchased and shall execute the acknowledgment of exercise in
the form attached hereto as Exhibit II (the “Acknowledgment of Exercise”)
indicating the number of shares of Common Stock which remain subject to future
purchases, if any.

The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Common Stock to be exercised under this Warrant and, if applicable, an
amended Warrant representing the remaining number of shares purchasable
hereunder, as determined below (“Net Issuance Method”). If the Warrantholder
elects the Net Issuance Method, the Company will issue Common Stock in
accordance with the following formula:

 

X = Y(A-B)

 

 

A     

 

 

Where:

X =

the number of shares of Common Stock to be issued to the Warrantholder.



Y =

the number of shares of Common Stock requested to be exercised under this
Warrant.



A =

the fair market value of one (1) share of Common Stock on the date the Common
Stock is issued.



B =

the Exercise Price, as adjusted.

 

 

2

 

--------------------------------------------------------------------------------






For purposes of the above calculation, current fair market value of Common Stock
shall mean with respect to each share of Common Stock:

(i) if the Common Stock is listed on a securities exchange, and:

(1) if the Common Stock is traded on a securities exchange, the fair market
value shall be deemed to be the average of the closing prices over a ten (10)
day period ending three days before the day the current fair market value of the
Common Stock is being determined; or

(2) if the Common Stock is actively traded over-the-counter, the fair market
value shall be deemed to be the average of the closing bid and asked prices
quoted on the OTC Bulletin Board over the ten (10) day period ending three days
before the day the current fair market value of the Common Stock is being
determined; and

(3) if at any time the Common Stock is not listed on any securities exchange or
the over-the-counter market, the current fair market value of Common Stock shall
be the highest price per share which the Company could obtain from a willing
buyer (not a current employee or director) for shares of Common Stock sold by
the Company, from authorized but unissued shares, as most recently determined in
good faith by its Board of Directors, unless the Company shall become subject to
a Merger Event pursuant to which the Company is not the surviving party, in
which case the fair market value of Common Stock shall be deemed to be the per
share value received by the holders of the Company’s Common Stock on a common
equivalent basis pursuant to such Merger Event.

Upon partial exercise by either cash or Net Issuance Method, the Company shall
promptly issue an amended Warrant representing the remaining number of shares
purchasable hereunder. All other terms and conditions of such amended Warrant
shall be identical to those contained herein, including, but not limited to the
Effective Date hereof.

(b) Exercise Prior to Expiration. To the extent this Warrant is not previously
exercised as to all Common Stock subject hereto, and if the fair market value of
one share of the Common Stock is greater than the Exercise Price then in effect,
this Warrant shall be deemed automatically exercised pursuant to Section 3(a)
(even if not surrendered) on the Termination Date. For purposes of such
automatic exercise, the fair market value of one share of the Common Stock on
the Termination Date shall be determined pursuant to Section 3(a). To the extent
this Warrant or any portion thereof is deemed automatically exercised pursuant
to this Section 3(b), the Company agrees to promptly notify the Warrantholder of
the number of shares of Common Stock, if any, the Warrantholder is to receive by
reason of such automatic exercise.

4. RESERVATION OF SHARES.

During the term of this Warrant, the Company will at all times have authorized
and reserved a sufficient number of shares of its Common Stock to provide for
the exercise of the rights to purchase Common Stock as provided for herein.

5. NO FRACTIONAL SHARES OR SCRIP.

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant, but in lieu of such fractional shares the
Company shall, at its election, either pay a cash adjustment in respect of such
final fraction in an amount equal to such fraction multiplied by the Exercise
Price or round up to the next whole share.

 

 

3

 

--------------------------------------------------------------------------------






6. REGISTRATION RIGHTS.

(a) The Company will:

(i) as soon as reasonably practicable, but in no event later than ninety (90)
days following the date hereof, file a registration statement on Form S-3 or, if
unavailable, Form S-1 (the “Registration Statement”), for an offering to be made
on a delayed or continuous basis pursuant to Rule 415 under the Securities Act,
registering the resale of the Warrant Shares by Warrantholder. The Company shall
use commercially reasonable efforts, subject to receipt of necessary information
from the Warrantholder, to cause the SEC to declare such Registration Statement
effective within one hundred eighty (180) days of the date hereof;

(ii) prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement continuously effective through the
Termination Date;

(iii) so long as the Registration Statement is effective covering the resale of
Warrant Shares, furnish to the Warrantholder such reasonable number of copies of
prospectuses and such other documents as the Warrantholder may reasonably
request in order to facilitate the public sale or other disposition of all or
any of the Warrant Shares;

(iv) use commercially reasonable efforts to file documents required of the
Company for normal Blue Sky clearance in states specified in writing by the
Warrantholder; provided, however, that the Company shall not be required to
qualify to do business or consent to service of process generally in any
jurisdiction in which the Company is not now so qualified or has not so
consented;

(v) bear all expenses in connection with the procedures in this Section 6(a) and
the registration of the Warrant Shares pursuant to the Registration Statement,
other than fees and expenses, if any, of counsel or other advisers to the
Warrantholder or, brokerage fees and commissions incurred by the Warrantholder,
if any in connection with the offering of the Warrant Shares;

(vi) use all commercially reasonable efforts to prevent the issuance of any stop
order or other order suspending the effectiveness of such Registration Statement
and, if such an order is issued, to obtain the withdrawal thereof at the
earliest possible time and to notify each Warrantholder of the issuance of such
order and the resolution thereof; and

(vii) permit counsel for the Warrantholder to review the Registration Statement
and all amendments and supplements thereto, and any comments made by the staff
of the SEC and the Company’s responses thereto, within a reasonable period of
time prior to the filing thereof with the SEC (or, in the case of comments made
by the staff of the SEC, within a reasonable period of time following the
receipt thereof by the Company);

provided, that in the case of clauses (vi) and (vii) above, the Company shall
not be required to provide, and shall not provide, any Warrantholder with
material, non-public information unless the Purchaser agrees to receive such
information and enters into a written confidentiality agreement with the
Company.

(b) If (i) a Registration Statement covering all the Warrant Shares required to
be filed by the Company pursuant to this Section 6 is (A) not filed with the SEC
on or before ninety (90) days after the date hereof (a “Filing Failure”) or (B)
if the Registration Statement is not declared effective by the SEC on or before
one hundred eighty (180) days after the date hereof (an “Effectiveness Failure”)
or (ii) on any day after the effective date of the Registration Statement sales
of all the Warrant Shares required to be included on such Registration Statement
cannot be made pursuant to such Registration Statement (including, without
limitation, because of a failure to keep such Registration

 

 

4

 

--------------------------------------------------------------------------------






Statement effective, to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement or to register sufficient number
of Warrant Shares) (a “Maintenance Failure”), then, the Company shall pay as
liquidated damages (the “Liquidated Damages”) for such failure and not as a
penalty to the Warrantholder an amount equal to Three Hundred Thousand Dollars
($300,000) each thirty (30) day period following a Filing Failure, Effectiveness
Failure or Maintenance Failure (pro rated for any period less than thirty (30)
days) until the applicable failure has been cured. Payments to be made pursuant
to this Section 6 shall be due and payable monthly in arrears, with the first
payment due on the first business day of the calendar month following the Filing
Failure (or portion thereof) and subsequent payments due on the first business
day of each successive calendar month (the “Liquidated Damages Due Date”). The
parties agree that the Liquidated Damages represent a reasonable estimate on the
part of the parties, as of the date of this Amendment, of the amount of damages
that may be incurred by the Warrantholder if a Filing Failure, Effectiveness
Failure or Maintenance Failure occurs. The Warrantholder may elect to receive
Liquidated Damages owing to it in shares of Common Stock of the Company, with
the number of such shares calculated by dividing the amount of Liquidated
Damages by the lesser of (i) $0.20 and (ii) the closing price per share of the
Common Stock of the Company on the applicable Liquidated Damages Due Date. Such
shares issued in lieu of Liquidated Damages shall be deemed “Warrant Shares” for
the purposes of the registration rights granted in favor of the Warrantholder
pursuant to this Section 6.

7. WARRANTHOLDER REGISTRY.

The Company shall maintain a registry showing the name and address of the
registered holder of this Warrant. The Warrantholder’s initial address, for
purposes of such registry, is set forth below Warrantholder’s signature on this
Warrant. The Warrantholder may change such address by giving written notice of
such changed address to the Company.

8. ADJUSTMENT RIGHTS.

The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment, as follows:

(a) Merger Event. If at any time there shall be Merger Event, then, as a part of
such Merger Event, lawful provision shall be made so that the Warrantholder
shall thereafter be entitled to receive, upon exercise of this Warrant, the
number of shares of Common Stock or other securities or property of the
successor corporation resulting from such Merger Event that would have been
issuable if the Warrantholder had exercised this Warrant immediately prior to
the Merger Event. In any such case, appropriate adjustment (as determined in
good faith by the Company’s Board of Directors) shall be made in the application
of the provisions of this Warrant with respect to the rights and interests of
the Warrantholder after the Merger Event such that the provisions of this
Warrant (including adjustments of the Exercise Price and number of shares of
Common Stock issuable hereunder) shall be applicable in their entirety, and to
the greatest extent possible. Without limiting the foregoing, in connection with
any Merger Event, upon the closing thereof, the successor or surviving entity
shall assume the obligations of this Warrant.

(b) Reclassification of Shares. Except as set forth in Section 8(a), if the
Company at any time shall, by combination, reclassification, exchange or
subdivision of securities or otherwise, change any of the securities as to which
purchase rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
combination, reclassification, exchange, subdivision or other change.

 

 

5

 

--------------------------------------------------------------------------------






(c) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased, and the number of shares of
Common Stock issuable upon exercise of this Warrant shall be proportionately
increased, or (ii) in the case of a combination, the Exercise Price shall be
proportionately increased, and the number of shares of Common Stock issuable
upon the exercise of this Warrant shall be proportionately decreased.

(d) Stock Dividends. If the Company at any time while this Warrant is
outstanding shall:

(i) pay a dividend with respect to the Common Stock payable in Common Stock,
then the Exercise Price in effect immediately prior to the date of determination
of stockholders entitled to receive such dividend or distribution shall be
multiplied by a fraction (A) the numerator of which shall be the total number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately prior to such dividend or distribution, and (B) the denominator of
which shall be the total number of shares of Common Stock outstanding
immediately after such dividend or distribution and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted (any
such adjustment made pursuant to this Section 8(d)(i) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution); or

(ii) make any other distribution (other than a cash dividend) with respect to
Common Stock (or stock into which the Common Stock is convertible), except any
distribution specifically provided for in any other clause of this Section 8,
then, in each such case, provision shall be made by the Company such that the
Warrantholder shall receive upon exercise or conversion of this Warrant a
proportionate share of any such distribution as though it were the holder of the
Common Stock (or other stock for which the Common Stock is convertible) as of
the record date fixed for the determination of the shareholders of the Company
entitled to receive such distribution.

(e) Notice of Adjustments. Whenever an adjustment to the Exercise Price or the
number of shares of Common Stock issuable upon exercise of this Warrant is made
pursuant to this Section 8, the Company shall send to the Warrantholder a notice
setting forth, in reasonable detail, (i) the event requiring the adjustment,
(ii) the amount of such adjustment, (iii) the method by which such adjustment
was calculated, (iv) the adjusted Exercise Price (if the Exercise Price has been
adjusted), and (v) the number of shares of Common Stock subject to purchase
hereunder after giving effect to such adjustment, and shall cause such notice to
be mailed (by first class mail, postage prepaid, or by reputable overnight
courier with all charges prepaid) within thirty (30) days of such adjustment
addressed to the Warrantholder at the address for the Warrantholder set forth in
the registry referred to in Section 7.

9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

(a) Reservation of Common Stock. The Common Stock has been duly and validly
reserved and, when issued in accordance with the provisions of this Warrant,
will be validly issued, fully paid and non-assessable, and will be free of any
taxes, liens, charges or encumbrances of any nature whatsoever. The Company has
made available to the Warrantholder true, correct and complete copies of its
Charter and Bylaws. The issuance of certificates for shares of Common Stock upon
exercise of this Warrant shall be made without charge to the Warrantholder for
any issuance tax in respect thereof, or other cost incurred by the Company in
connection with such exercise and the related issuance of shares of Common
Stock; provided that the Company shall not be required to pay any tax which may
be payable in respect of any transfer and the issuance and delivery of any
certificate in a name other than that of the Warrantholder.

 

 

6

 

--------------------------------------------------------------------------------






(b) Due Authority. The execution and delivery by the Company of this Warrant and
the performance of all obligations of the Company hereunder, including the
issuance to the Warrantholder of the right to acquire the shares of Common
Stock, have been duly authorized by all necessary corporate action on the part
of the Company, including any approval of the stockholders of the Company
required under its Charter or Bylaws, or the laws of the state of Delaware. This
Warrant: (1) is not inconsistent with the Company’s Charter or Bylaws; (2) does
not contravene any law or governmental rule, regulation or order applicable to
it; and (3) does not and will not contravene any provision of, or constitute a
default under, any indenture, mortgage, contract or other instrument to which it
is a party or by which it is bound. This Warrant constitutes a legal, valid and
binding agreement of the Company, enforceable against it in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and by general equitable principles.

(c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Warrant, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law, which
filings will be effective by the time required thereby and such filings as are
required to be made under applicable state securities laws FINRA and the Nasdaq
Capital Market. All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and nonassessable. All
outstanding shares of Common Stock were issued in full compliance with all
federal and state securities laws. Attached to this Warrant as Exhibit IV is a
true and correct capitalization table of the Company.

(d) Other Commitments to Register Securities. Except as set forth on Exhibit V,
the Company is not, pursuant to the terms of any other agreement currently in
existence, under any obligation to register under the Act any of its presently
outstanding securities or any of its securities which may hereafter be issued.

(e) Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Warrant, will each constitute a transaction exempt from (i) the
registration requirements of Section 5 of the Act, in reliance upon Section 4(2)
thereof, and (ii) the qualification requirements of the applicable state
securities laws.

(f) Compliance with Rule 144. If the Warrantholder proposes to sell Common Stock
issuable upon the exercise of this Warrant in compliance with Rule 144
promulgated by the Securities and Exchange Commission (the “SEC”), then, upon
the Warrantholder’s written request to the Company, the Company shall furnish to
the Warrantholder, within ten days after receipt of such request, a written
statement confirming, if true, the Company’s compliance with the filing
requirements of the SEC as set forth in such Rule, as such Rule may be amended
from time to time if applicable to the Company.

10. REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.

This Warrant has been entered into by the Company in reliance upon the following
representations and covenants of the Warrantholder:

(a) Investment Purpose. This Warrant and the Common Stock that the Warrantholder
will acquire upon exercise of the Warrantholder’s rights contained herein will
be acquired for its own account for investment and not with a view to the sale
or distribution of any part thereof, and the Warrantholder has no present
intention of selling or engaging in any public distribution of the same except
pursuant to an effective registration statement or an exemption from the Act.

 

 

7

 

--------------------------------------------------------------------------------






(b) Private Issue. The Warrantholder understands (i) neither this Warrant nor
the Common Stock issuable upon exercise of this Warrant is registered under the
Act or qualified under applicable state securities laws on the ground that the
issuance contemplated by this Warrant will be exempt from the registration and
qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated on the representations set forth in this Section
10.

(c) Disposition of the Warrantholder’s Rights. In no event will the
Warrantholder make a disposition of any of its rights to acquire Common Stock
hereunder unless and until (i) it shall have notified the Company of the
proposed disposition, and (ii) if requested by the Company, it shall have
furnished the Company with an opinion of counsel (which counsel may either be
inside or outside counsel to the Warrantholder) reasonably satisfactory to the
Company and its counsel to the effect that (A) appropriate action necessary for
compliance with the Act has been taken, or (B) an exemption from the
registration requirements of the Act is available. Notwithstanding the
foregoing, the restrictions imposed upon the transferability of any of the
Warrantholder’s rights to acquire Common Stock hereunder do not apply to
transfers from the beneficial owner of any of the aforementioned securities to
its nominee or from such nominee to its beneficial owner, or to any transfers to
an Affiliate of the Warrantholder, and shall terminate as to any particular
share of Common Stock when (1) such security shall have been effectively
registered under the Act and sold by the holder thereof in accordance with such
registration or (2) such security shall have been sold without registration in
compliance with Rule 144 under the Act, or (3) a letter shall have been issued
to the Warrantholder at its request by the Staff of the SEC or a ruling shall
have been issued to the Warrantholder at its request by the SEC stating that no
action shall be recommended by such staff or taken by the SEC, as the case may
be, if such security is transferred without registration under the Act in
accordance with the conditions set forth in such letter or ruling and such
letter or ruling specifies that no subsequent restrictions on transfer are
required. Whenever the restrictions imposed hereunder shall terminate, as
hereinabove provided, the Warrantholder or holder of a share of Common Stock
then outstanding as to which such restrictions have terminated shall be entitled
to receive from the Company, without expense to such holder, one or more new
certificates for this Warrant or for such shares of Common Stock not bearing any
restrictive legend.

(d) Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.

(e) Accredited Investor. The Warrantholder is an “accredited investor” within
the meaning of the Rule 501 of Regulation D under the Act, as presently in
effect.

11. TRANSFERS.

Subject to compliance with any applicable securities laws and the terms and
conditions contained in Section 10, this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable in
whole or in part by the Warrantholder and any successor transferee upon
surrender of this Warrant at the principal office of the Company, together with
a notice of transfer in the form attached hereto as Exhibit III (the “Transfer
Notice”), duly executed by the Warrantholder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denomination or denominations specified in such Transfer Notice, and
shall issue to the assignor a new Warrant evidencing the portion of the Warrant
not so assigned, and this Warrant shall promptly be cancelled. A Warrant, if
properly assigned, may be exercised by a new holder for Warrant Shares without
having a new Warrant issued.

 

 

8

 

--------------------------------------------------------------------------------






12. MISCELLANEOUS.

(a) Effective Date. The provisions of this Warrant shall be construed and shall
be given effect in all respects as if it had been executed and delivered by the
Company on the date hereof. This Warrant shall be binding upon any successors or
assigns of the Company.

(b) Remedies. In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where Warrantholder will not have an adequate remedy at law and where damages
will not be readily ascertainable.

(c) No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.

(d) Entire Agreement; Amendments. This Warrant constitutes the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof,
and supersedes and replaces in their entirety any prior proposals, term sheets,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof. None of the terms of this Warrant may
be amended except by an instrument executed by each of the parties hereto.

(e) No Waiver. No omission or delay by the Warrantholder at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by the Company at any time designated,
shall be a waiver of any such right or remedy to which the Warrantholder is
entitled, nor shall it in any way affect the right of the Warrantholder to
enforce such provisions thereafter.

(f) Survival. All agreements, representations and warranties contained in this
Warrant or in any document delivered pursuant hereto shall be for the benefit of
the Warrantholder and shall survive the execution and delivery of this Warrant
and the expiration or other termination of this Warrant.

(g) Governing Law. This Warrant shall be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware, excluding conflict of
laws principles that would cause the application of laws of any other
jurisdiction.

(h) Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Warrant may be brought in any state or federal court of
competent jurisdiction located in the State of California. By execution and
delivery of this Warrant, each party hereto generally and unconditionally: (a)
consents to personal jurisdiction in Santa Clara County, California; (b) waives
any objection as to jurisdiction or venue in Santa Clara County, California; (c)
agrees not to assert any defense based on lack of jurisdiction or venue in the
aforesaid courts; and (d) irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Warrant. Nothing herein shall affect
the right to serve process in any other manner permitted by law or shall limit
the right of either party to bring proceedings in the courts of any other
jurisdiction.

 

 

9

 

--------------------------------------------------------------------------------






(i) Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes arising out of this Warrant be resolved by a judge applying such
applicable laws. EACH OF THE COMPANY AND WARRANTHOLDER SPECIFICALLY WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM,
COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”)
ASSERTED BY THE COMPANY AGAINST WARRANTHOLDER OR ITS ASSIGNEE OR BY
WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE COMPANY IN CONNECTION WITH THIS
WARRANT. If this jury waiver is for any reason unenforceable, all disputes shall
be resolved by judicial reference under California Code of Civil Procedure
Section 638.

(j) Specific Performance. The Warrantholder and the Company agree that either
may be irreparably damaged by any breach or threatened breach of this Warrant.
Upon a breach or threatened breach of the terms, covenants and/or conditions of
this Warrant by the Warrantholder or the Company, the other party shall, in
addition to all other remedies, be entitled to seek a temporary or permanent
injunction and/or a decree for specific performance, in accordance with the
provisions hereof. The Warrantholder and the Company each waives the claim or
defense that it has an adequate remedy at law, and such person shall not offer
in any such action or proceeding the claim or defense that such remedy at law
exists.

(k) No Shareholder Rights. This Warrant does not entitle the Warrantholder to
any voting rights or other rights as a shareholder of the Company prior to the
exercise of this Warrant.

(l) Saturdays, Sundays, Holidays Etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day. “Business Day” shall mean any day
except Saturday, Sunday, any day which shall be a federal legal holiday in the
United States or any day on which banking institutions in the State of New York
are authorized or required by law or other governmental action to close.

(m) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

(n) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Warrantholder shall operate as a
waiver of such right or otherwise prejudice Warrantholder’s rights, powers or
remedies, notwithstanding the fact that all rights hereunder terminate on the
Termination Date. If the Company willfully and knowingly fails to comply with
any provision of this Warrant, which results in any material damages to the
Warrantholder, the Company shall pay to Warrantholder such amounts as shall be
sufficient to cover any costs and expenses including, but not limited to,
reasonable attorneys’ fees, including those of appellate proceedings, incurred
by Warrantholder in collecting any amounts due pursuant hereto or in otherwise
enforcing any of its rights, powers or remedies hereunder.

 

 

10

 

--------------------------------------------------------------------------------






(o) Counterparts. This Warrant and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

 

11

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be executed
by its officers thereunto duly authorized as of the Effective Date.

 

COMPANY:

 

EPICEPT CORPORATION

           

 

 

 

 

By: 



 

 

 

 

Title: 

 

         

 

 

 

 

Attn:

 

 

 

 

270 Sylvan Avenue

 

 

 

 

Englewood Cliffs, NJ 07632

 

WARRANTHOLDER:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

           

 

 

 

 

By: 



 

 

 

 

Title: 

 

         

 

 

 

 

Hercules Technology Growth Capital, Inc.

 

 

 

 

Attn: Chief Legal Officer

       

525 University Avenue

 

 

 

 

Suite 700

 

 

 

 

Palo Alto, CA 94301

 

 

12

 

--------------------------------------------------------------------------------






EXHIBIT I

NOTICE OF EXERCISE

 

To:

EpiCept Corporation:

(1)

The undersigned Warrantholder hereby elects to purchase [_______] shares of the
Common Stock of EpiCept Corporation, pursuant to the terms of the Warrant dated
June 23, 2008 (the “Warrant”) between EpiCept Corporation and the Warrantholder,
and [CASH PAYMENT: tenders herewith payment of the Purchase Price in full,
together with all applicable transfer taxes, if any.] [NET ISSUANCE METHOD:
elects pursuant to Section 3(a) of the Agreement to effect a Net Issuance.]

(2)

In exercising its rights to purchase the Common Stock of EpiCept Corporation,
the undersigned hereby confirms and acknowledges the investment representations
and warranties made in Section 10 of the Warrant.

(3)

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below.

 

 

 

 

 

 

(Name)

 

 

 

 

 

(Address)

 

 

WARRANTHOLDER:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

           

 

 

 

 

By: 



 

 

 

 

Title: 

 

 

 

 

 

Date:

 

 

 

13

 

--------------------------------------------------------------------------------






EXHIBIT II

ACKNOWLEDGMENT OF EXERCISE

The undersigned EpiCept Corporation, hereby acknowledge receipt of the “Notice
of Exercise” from Hercules Technology Growth Capital, Inc., to purchase [____]
shares of the Common Stock of EpiCept Corporation, pursuant to the terms of the
Warrant, and further acknowledges that [______] shares remain subject to
purchase under the terms of the Warrant.

 

COMPANY:

 

EPICEPT CORPORATION

           

 

 

 

 

By: 



 

 

 

 

Title: 

 

 

 

 

 

Date:

 

 

 

14

 

--------------------------------------------------------------------------------






EXHIBIT III

TRANSFER NOTICE

(To transfer or assign the foregoing Warrant execute this form and supply
required information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby transferred and assigned to

 

(Please Print)

whose address is

 

 

 

 

Dated:

 

 

Holder’s Signature:

 

 

Holder’s Address:

 

 

 

 

 

15

 

--------------------------------------------------------------------------------